Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss minor claim clarifications to place this application in a Condition for Allowance.  Possible considerations would be to add functionality directed towards some or all of the allowable subject matter.  In addition, adding limitations directed towards disclosing that each of lines of a story script includes the answers to each readable description of swappable variables in lieu of the swappable variables disclosed in prior art RAY et al. (US Pub. No.: 2019-0213254), and would not further allowance if proposed in a potential amendment.  

Claim Objections
Claim 11 is objected to for ending in a semicolon ‘;’ rather than a period ‘.’ as required.   Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 16-18, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAY et al. (US Pub. No.: 2019-0213254) in view of XU et al. (US Pub. No.: 2017-0068499) in view of PENDERGAST et al. (US Pub. No.: 2010-0281375).

As per Claim 1 RAY discloses A method of operating a digital video presentation service with a distributed computer system comprising a server computer and at least a first mobile computing device. the method comprising the computer-implemented steps of (Figs. 1-3, 6, 8-9 [0005-0008] [0011]): 
downloading copies of a story application to at least a first mobile computing device (Figs. 1, 4-5, 15-16 [Abstract] [0056] script generation [0061] ; 
using the story application and under control of a programmed story script, the story application presenting the lines of the story script in a display of the first mobile computing device (Figs. 1, 4-5, 15-16 [Abstract] [0056] script generation [0061] [0063] - Figs. 15-16 script categories for dialog script lines – readable to the characters A and B [0085] of the story [0036-0037] [0115-0121] – mobile device to receive as downstream client from a networked server with story application [0066-0067] [0071]); 
using the story application and under control of the programmed story script, a first character while presenting the lines of the story script in the display of the first mobile computing device (Figs. 1, 4-5 script generation [0061] [0063] - Figs. 15-16 script categories for dialog script lines – readable to the characters A and B [0085] of the story [0036-0037] [0115-0121] – mobile device to receive as downstream client from a networked server with story application [0066-0067] [0071]); 
iteration of a second character while presenting other lines of the story script in a display of the mobile computing device (Figs. 1, 4-5 script generation [0061] [0063] - Figs. 15-16 script categories for dialog script lines – readable to the characters A and B [0085] of the story [0036-0037] [0115-0121])
 the story application invoking a first camera of the first mobile computing device and causing recording a first video clip of a first iteration of a first character (Figs. 1-3, 6, 8-9 storyboard script for characters – Fig. 8A video capture take clip of at least one character 806 [0090-0092] – mobile devices [0049-0053]); the story application invoking a second camera of the second mobile computing device and causing recording a second video clip of a first iteration (Figs. 1-3, 6, 8-9 embodiments for more than one camera and more than one mobile device as in Fig. 2B – second device as the second clip [0063] [0067] [0069-0071]); and a second mobile computing device (Figs. 1-3, 6, 8-9 embodiments for more than one camera and more than one mobile device as in Fig. 2B – second device as the second clip [0063] [0067] [0069-0071]); a second display of the second mobile computing device (Figs. 1-3, 6, 8-9 embodiments for more than one camera and more than one mobile device as in Fig. 2B – second device as the second clip [0063] [0067] [0069-0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the story application invoking a first camera of the first mobile computing device and causing recording a first video clip of a first iteration of a first character; the story application invoking a second camera of the second mobile computing device and causing recording a second video clip of a first iteration; and a second mobile computing device; a second display of the second mobile computing device as taught by XU into the system of RAY because of the 
RAY and XU do not disclose but PENDERGAST discloses combining the first video clip and the second clip to form a new clip (at least Fig. 18 disclosing a plurality of clips for travel diary story creation [0098-0101] and combining the audition clips on the timeline from the collections 5 [0169-0170]); causing presenting the new clip at the first mobile computing device (at least Fig. 18 disclosing a plurality of clips for travel diary story creation [0098-0101] and combining the audition clips on the timeline from the collections 5 [0169-0170] – and see Fig. 57 embodiment for mobile handheld device [0325]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include combining the first video clip and the second clip to form a new clip; causing presenting the new clip at the first mobile computing device as taught by PENDERGAST into the system of RAY and XU because of the benefit taught by PENDERGAST to disclose a travel diary storyboard creation tool for video clips with a rich GUI for organizing and building the creation tool whereby RAY and XU are storyboard creation programs and would benefit from the advanced GUI interface for a storyboard tool to increase ease of use and facilitate the user experience.

As per Claim 2 RAY discloses The method of claim 1, further comprising 
RAY does not disclose but XU discloses video clip for one or more other characters of the story (Figs. 1, 3 storyboard script for characters – Fig. 8A video capture take clip of at least one character 806 [0090-0092]) (The motivation that applied in Claim 1 applies equally to Claim 2)
RAY and XU do not disclose but PENDERGAST discloses receiving a third or subsequent video clip, combining the third or subsequent video clip with the new clip to form a resulting new clip, and causing presenting the resulting new clip at the first mobile computing device (at least Fig. 18 disclosing a plurality of clips for travel diary story creation [0098-0101] and combining the audition clips on the timeline from the collections 5 [0169-0170] – and see Fig. 57 embodiment for mobile handheld device [0325]) (The motivation that applied in Claim 1 applies equally to Claim 2)
As per Claim 3 RAY discloses The method of claim 1, 
the story script being programmed with a plurality of script lines for two or more characters, each of the script lines comprising at least a reading direction having text in a human-readable language, each of the script lines comprising one or more swappable variables, each of the swappable variables having a readable description (Figs. 1, 4-5 script generation [0061] [0063] - Figs. 15-16 script categories for swapping staging . 

As per Claim 9 RAY discloses The method of claim 1, further comprising, 
for each particular script line among the lines of the story script, evaluating the particular script line to determine a time length (Figs. 1, 4-5,  15-16 [0036-0037] determination of the time length [0088] [0115-0121]), and presenting the particular script line in the display (Figs. 1, 4-5,15-16 script categories among the script lines upon a display – of the story [0036-0037] [0115-0121])
 RAY and XU do not disclose but PENDERGAST discloses display of the first mobile computing device for the time length (at least Fig. 18 disclosing a plurality of clips for travel diary story creation and a time length for each clip [0098-0101] – Fig. 57 mobile handheld device [0325]) (The motivation that applied in Claim 1 applies equally to Claim 9).
As per Claim 16 RAY discloses One or more non-transitory computer-readable storage media storing sequences of instructions which, when executed using one or more processors, cause the one or more processors to execute (Figs. 1-3 [0005-0008] [0011]): 
downloading copies of a story application to at least a first mobile computing device (See said analysis for Claim 1); using the story application and under control of a programmed story script, the story application presenting the lines of the story script in a display of the first mobile computing device (See said analysis for Claim 1); using the story application and under control of the programmed story script, while presenting the lines of the story script in a display of the first mobile computing device (See said analysis for Claim 1); using the story application and under control of the programmed story script (See said analysis for Claim 1), iteration of a second character while presenting other lines of the story script in a display (See said analysis for Claim 1)
RAY does not disclose but XU discloses the story application invoking a first camera of the first mobile computing device and causing recording a first video clip of a first iteration of a first character (See said analysis for Claim 1); the story application invoking a second camera of the second mobile computing device and causing recording a second video clip of a first iteration (See said analysis for Claim 1); a second display of the second mobile computing device (See said analysis for Claim 1)
RAY and XU do not disclose but PENDERGAST discloses combining the first video clip and the second clip to form a new clip (See said analysis for Claim 1); causing presenting the new clip at the first mobile computing device 
As per Claim 17 RAY discloses The computer-readable media of claim 16, further comprising sequences of instructions which when executed cause performing (See said analysis for Claim 16): 
RAY does not disclose but XU discloses video clip for one or more other characters of the story (See said analysis for Claim 2) 
RAY and XU do not disclose but PENDERGAST discloses receiving a third or subsequent video clip, combining the third or subsequent video clip with the new clip to form a resulting new clip, and causing presenting the resulting new clip at the first mobile computing device (See said analysis for Claim 2). 
As per Claim 18 RAY discloses The computer-readable media of claim 16, the story script being programmed with a plurality of script lines for two or more characters, each of the script lines comprising at least a reading direction having text in a human-readable language, each of the script lines comprising one or more swappable variables, each of the swappable variables having a readable description (See said analysis for Claim 3). 

As per Claim 24 RAY discloses The computer-readable media of claim 16, further comprising sequences of instructions which when executed cause performing (See said analysis for Claim 16): 
for each particular script line among the lines of the story script, evaluating the particular script line to determine a time length, and presenting the particular script line in the display (See said analysis for Claim 9) 
RAY and XU do not disclose but PENDERGAST discloses display of the first mobile computing device for the time length (See said analysis for Claim 9)
     Allowable Subject Matter
REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (RAY, US Pub. No.: 2019-0213254; XU, US Pub. No.: 2017-0068499; PENDERGAST, US Pub. No.: 2010-0281375) does not teach nor suggest in detail the limitations: 
“A computer-implemented method for execution using a server computer and at least a first mobile computing device and a second mobile computing device, the method comprising the computer-implemented steps of: downloading copies of a story application to at least the first mobile computing device and the second mobile computing device; using the story application, retrieving a story script that is programmed with a plurality of script lines for two or more characters, each of the script lines comprising at least a  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record RAY does not teach or suggest in detail that each of the swappable variables contains a delimiter symbol whereby the story application is programmed to recognize the delimiter symbol as a swappable variable.  The prior art does not teach that the story application invokes a first camera of the first mobile computing device, or causes recording a first video clip of a first iteration of a first character while presenting the lines of the story script in a display of the first mobile computing device.  The prior art is also silent as to receiving, during the recording of at least the first video clip, a spoken value for each of the swappable variables, silent to the story application invoking a second camera of the second mobile computing device or causing recording a second video clip of a first iteration of a second character while presenting other lines of the story script in a second display of the second mobile computing device.  Finally, the prior art does not teach combining the first video clip and the second clip to form a new clip or causing presenting the new clip at the first mobile computing device as presented by the Applicant.  
RAY only teaches a first mobile computing device that may download copies of a story application and using the story application to retrieve a story script that is programmed with a plurality of script lines for two or more characters, each of the script 
Whereby Applicant invention claims that each of the swappable variables contains a delimiter symbol whereby the story application is programmed to recognize the delimiter symbol as a swappable variable, and claims that the story application invokes a first camera of the first mobile computing device, and causes recording a first video clip of a first iteration of a first character while presenting the lines of the story script in a display of the first mobile computing device.  The claims also recite receiving, during the recording of at least the first video clip, a spoken value for each of the swappable variables, and recites the story application invoking a second camera of the second mobile computing device or causing recording a second video clip of a first iteration of a second character while presenting other lines of the story script in a second display of the second mobile computing device.  Finally, the invention claims combining the first video clip and the second clip to form a new clip and causing presenting the new clip at the first mobile computing device.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11-15 are allowed. 

Claims 4-8, 10, 19-23, 25 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-8, 10, 19-23, 25 is/are allowed.  The following is an examiner’s statement of reasons for allowance:   

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 3, each of the swappable variables comprising a delimiter symbol, the story application being programmed to recognize the delimiter symbol as a swappable variable" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 3, further comprising receiving, during the recording of at least the first video clip, a spoken value for each of the swappable variables" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 3, further comprising, before causing the recording of the first video clip, receiving and storing a plurality of answers to each readable description of each of the swappable variables" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 6, further comprising, using the story application and under control of the programmed story script, the story application presenting the lines of the story script in a display of the first mobile computing device, each of the lines of the story script including one or more of the answers to each readable description of each of the swappable variables in lieu of the swappable variables" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 7, further comprising: as each of the lines of the story script is displayed, causing scrolling each upcoming line to a top of the display of the first mobile computing device; causing displaying a start indicator to signal to start reading within an associated time period; causing displaying an amount of time remaining for the reading; scrolling a next script line to the top of the display of the mobile computing device based on a total time length of intermediary script lines of other characters" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 1, further comprising executing one or more of: uploading the first video clip and the second clip to the server computer, using the server computer to combine the first video clip and the second clip to form the new clip, and downloading the new clip to the first mobile computing device and the second mobile computing device; using the second mobile computing device, transmitting the second video clip to the first mobile computing device and using the first mobile computing device to combine the first video clip and the second clip to form the new clip" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-readable media of claim 18, each of the swappable variables comprising a delimiter symbol, the story application being programmed to recognize the delimiter symbol as a swappable variable" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

 As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-readable media of claim 18, further comprising sequences of instructions which when executed cause performing: receiving, during the recording of at least the first video clip, a spoken value for each of the swappable variables" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 21 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-readable media of claim 18, further comprising sequences of instructions which when executed cause performing: before causing the recording of the first video clip, receiving and storing a plurality of answers to each readable description of each of the swappable variables" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 22 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-readable media of claim 21, further comprising sequences of instructions which when executed cause performing: using the story application and under control of the programmed story script, the story application presenting the lines of the story script in a display of the first mobile computing device, each of the lines of the story script including one or more of the answers to each readable description of each of the swappable variables in lieu of the swappable variables" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 23 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-readable media of claim 22, further comprising sequences of instructions which when executed cause performing: as each of the lines of the story script is displayed, causing scrolling each upcoming line to a top of the display of the first mobile computing device; causing displaying a start indicator to signal to start reading within an associated time period; causing displaying an amount of time remaining for the reading; scrolling a next script line to the top of the display of the mobile computing device based on a total time length of intermediary script lines of other characters" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 25 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-readable media of claim 16, further comprising sequences of instructions which when executed cause performing one or more of: uploading the first video clip and the second clip to a server computer, using the server computer to combine the first video clip and the second clip to form the new clip, and downloading the new clip to the first mobile computing device and the second mobile computing device; using the second mobile computing device, transmitting the second video clip to the first mobile computing device and using the first mobile computing device to combine the first video clip and the second clip to form the new clip" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


The closest prior art of record RAY et al. (US Pub. No.: 2019-0213254) for Claims 4-6, 8, 10, 19-21, 23, 25 does not teach all the elements of the respective claims in reasonable combination with other prior art as said claims are recited herein.  RAY only discloses downloading copies of a story application to at least a first mobile computing device and a second mobile computing device; using the story application and under control of a programmed story script, the story application presenting the lines of the story script in a display of the first mobile computing device; using the story application and under control of the programmed story script, a first character while presenting the lines of the story script in the display of the first mobile computing device; iteration of a second character while presenting other lines of the story script in a second display of the second mobile computing device.

Claims 7, 22 are disclosed in RAY et al. (US Pub. No.: 2019-0213254) and are objected to as being dependent from allowable Claims 6, 21, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481